Citation Nr: 1021208	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to January 
1946 and from August 1950 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2009, the Board remanded the claim for additional 
development.  The development has been completed and the 
issue is once again before the Board for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does meet the schedular criteria for TDIU; 
however, the Veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
        
With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A letter sent in August 2007 fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA medical records have been obtained 
and associated with the claims file.  The Veteran was 
afforded examinations in March 2007 and August 2009.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disabilities at issue; and document and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

With regard to the Veteran's claim for a TDIU, the Board 
finds that the criteria for a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 C.F.R. § 4.16 (2009).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. 

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2009).


The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can actually find 
employment.  Id.

The Veteran contends that his service-connected disabilities 
render him unemployable without regard to his nonservice-
connected disabilities.  The Veteran is service connected 
with a compensable rating for residuals of cold weather 
injury of the bilateral lower extremities (assigned separate 
30 percent ratings), diabetes mellitus due to Agent Orange 
exposure (assigned a 20 percent disability rating), 
epicondylitis (assigned a 10 percent rating), history of 
duodenal ulcer (assigned a 10 percent rating), 
dermatophytosis pedis (assigned a 10 percent rating), and 
tendonitis of the left shoulder (assigned a 10 percent 
disability rating).  The Veteran is noncompensably rated for 
service-connected residuals of a right leg tractor injury, 
pes planus and erectile dysfunction associated with diabetes 
mellitus.  The Veteran currently has a combined disability 
rating of 80 percent.

Initially, the Board notes that the Veteran's meets the 
schedular criteria for a TDIU.  In this regard, the Veteran's 
combined disability rating is 80 percent with a combined 50 
percent evaluation for the bilateral lower extremities.  See 
38 C.F.R. § 4.16(a) (2009).  However, the question remains 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities

The evidence of record shows that the Veteran is currently 
unemployed.  It is unclear when he stopped working.  A 
January 1999 VA medical record indicates that the Veteran 
worked as a general repairman.  A 1994 claim form states that 
he retired from construction work in 1986.  A September 2004 
VA record indicated that he was not working, but did mow 
different two yards.  In a December 2006 record the Veteran 
was noted to be a retired construction worker.  A 2007 claim 
form indicates that he last worked in 1968, after he was 
hospitalized and before service discharge.  The Veteran 
reported that he was denied employment at a medical prison 
facility in Springfield, Missouri in 1971 because he was not 
physically qualified.  He reported that he was also denied 
employment with the United States Postal Service in 1971 
because he was not physically able to perform the required 
duties.  See October 2007 lay statement.  The Veteran has 
also reported that he completed 3 1/2 years of college.

In March 2007, the Veteran was afforded a VA increase 
examination for his diabetes mellitus, joints and scar during 
which the examiner assessed the Veteran's functionality.  
Specifically, the examiner noted that the Veteran had some 
functional difficulty with the left shoulder, that his scars 
were fully healed without residual problems, and his diabetes 
was not insulin dependent with suboptimal control.  Although 
the examiner examined the Veteran's lower extremities, and 
rendered a diagnosis, in pertinent part, of neuropathy as 
related to previously determined cold injury and possibly 
exacerbated by presence of diabetes mellitus, he did not 
comment on the impact of that disabilities on the Veteran's 
ability to retain and maintain gainful employment.  The 
examiner provided no functional assessment indicating whether 
the Veteran was limited in his ability to walk, stand or sit 
for long periods of time, or was in any other way physically 
restricted in a manner that might affect employability.  
Additionally, the Board notes medical evidence of record 
showing complaints of and treatment for pain in the bilateral 
feet and legs in the calf and thigh areas with numbness and 
pain when walking on uneven surfaces.  See September 2004 VA 
treatment records.  Further, the examiner did not comment on 
the impact of all of the Veteran's service-connected 
disabilities on his employability.

In August 2009, the Veteran was afforded a VA examination to 
determine whether his service-connected disabilities rendered 
him unemployable.  Upon examination, the examiner opined, in 
essence, that the Veteran's disabilities did not render him 
unemployable, but that he could sustain a sedentary 
occupation.  The examiner opined that loss of sensation in 
the bilateral lower extremities and multiple joint 
arthritis/tendonitis, of the right knee, left elbow, and left 
shoulder, had a mild to moderate effect on daily living 
activities that would prohibit the Veteran from employment 
activity requiring prolonged standing, walking, squatting or 
lifting, or working in a cold environment.  Additionally, the 
examiner noted that the Veteran should not be required to 
lift objects or lift repeatedly.  

Regarding the Veteran's other service-connected disabilities, 
the examiner noted that the Veteran's erectile dysfunction, 
bilateral pes planus, cold injury residuals, dermatophytosis 
(tinea pedis), onychomycosis of the bilateral great toenails, 
and ulcer had no effect on daily living activities and would 
not affect employability.  Additionally, the examiner noted 
that the Veteran wore knee braces on both knees, but did not 
use a cane, crutches, or walker and could walk up to one 
mile.  The examiner also noted that bilateral pes planus was 
asymptomatic.  Notably, the examiner found no subjective or 
objective evidence of an existing ulcer.  In summary, the 
examiner determined that the Veteran was not prohibited from 
finding gainful employment due to his service-connected 
disabilities.

Based on the evidence of record, the Board finds that the 
Veteran is not entitled to a TDIU.  As noted above, the sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the Veteran, in light of his service-connected 
disabilities, is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment. See Van Hoose, supra.  A review of the record 
does not show that the Veteran's service-connected 
disabilities prevent him from securing and following 
substantially gainful employment.  Rather, the evidence 
indicates that the Veteran would be able to sustain a 
sedentary job.  The Board notes that the 2009 VA examiner 
indicated that the Veteran's arthritis/tendonitis of multiple 
joints and loss of sensation in the bilateral lower 
extremities would limit his ability to perform duties 
requiring prolonged standing, walking, squatting or lifting 
and imposed mild to moderate limitations on daily activities.  
However, the examiner opined that many of the Veteran's 
disabilities had no affect on his daily activities and that 
he would be able to sustain a sedentary occupation.  The 
Board has considered the Veteran's contention that he is 
unable to find employment at his advanced age (of 86 years); 
however, an award of TDIU hinges on whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, regardless of age.  See Van Hoose, supra.  
When evaluating a TDIU claim, the Board must look to the 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age.  Id.

Thus, the Board finds that the Veteran's service-connected 
disabilities alone do not preclude him from engaging in 
substantially gainful employment.  A combined 80 percent 
rating contemplates impairment in the ability to perform 
substantially gainful employment due to the Veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board finds that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to the Veteran's service-connected 
disabilities under that Schedule accurately reflect the 
Veteran's overall impairment to his earning capacity.  
Therefore, a TDIU rating is not warranted.




ORDER

The appeal is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


